Case 1:19-mj-00793-RLM Document 77-1 Filed 10/31/19 Page 1 of 3 PageID #: 232



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------X
  UNITED STATES OF AMERICA

                                     Respondents,
                                                                       Motion to Withdraw as
                                                                       Counsel

                                                                       Dkt. No. 19-MJ-793
                   -against-

  EZHIL S. KAMALDOSS
                                      Defendant.
  -----------------------------------------------------------------X

                   BRUCE BARKET, ESQ., an attorney admitted to practice law in the State of

  New York, declares the following statements to be true under the penalties of perjury:

          1.       I am a partner at Barket Epstein Kearon Aldea & LoTurco, LLP, and retained to

  represent Mr. Kamaldoss in the above-entitled action.

          2.       This affirmation is in support of this firm’s motion to be relieved as counsel for

  Mr. Kamaldoss in connection with this matter.

                                                     BACKGROUND

          3.       This office was retained to represent Mr. Kamaldoss in connection with, inter alia,

  charges that he possessed and conspired to distribute a controlled substance containing tramadol,

  in violation of Title 21 U.S.C §841(a)(1). The Complaint also charged that Mr. Kamaldoss

  knowingly and intentionally conspired to conduct financial transactions in and affecting

  interstate and foreign commerce, viz. the transfer of funds from India to the United States

  through the use of foreign and United States financial institutions in violation of Title 21 U.S.C.

  §§ 963 and 846.

          4.       Mr. Kamaldoss was present on these, and related charges, on September 12, 2019.
Case 1:19-mj-00793-RLM Document 77-1 Filed 10/31/19 Page 2 of 3 PageID #: 233



  Mr. Kamaldoss has entered a plea of not guilty to the charges contained in the complaint.

          5.     At arraignment, Mr. Kamaldoss was represented, pursuant to the Criminal Justice

  Act (“CJA”), by attorney Lance Clarke, Esq., of the law firm Bernstein Clark and Moskowitz.

         6.      Mr. Kamaldoss subsequently retained our firm, and on September 30, 2019 I filed

  a Notice of Appearance.

         7.      Between the time of coming into this case to present there has been a total

  breakdown of the relationship between myself and Mr. Kamaldoss.

         8.       Despite my exhaustive attempts to repair the relationship, Mr. Kamaldoss refuses

  to meet with me, let alone follow my advice.

         9.      As such, for the reasons discussed below, it is respectfully requested that I be

  permitted to withdraw from representing Mr. Kamaldoss and henceforth be relieved as counsel in

  this matter.

                                            ARGUMENT

          10.    Local Civil Rule 1.4 sets forth the conditions under which counsel may be

  relieved once a Notice of Appearance is filed in a case. 1

          11.    In relevant part, Local Civil Rule 1.4 states:

                     An attorney who has appeared as attorney of record for a party
                     may be relieved … only by order of the Court and may not
                     withdraw from a case without leave of the Court granted by
                     order. Such an order may be granted only upon a showing by
                     affidavit or otherwise of satisfactory reasons for withdrawal …
                     of the case.




  1
   Local Criminal Rule 1.2 states: “Attorneys representing defendants in criminal cases shall file a
  notice of appearance. Once a notice of appearance has been filed, the attorney may not withdraw
  except upon prior order of the Court pursuant to Local Civil Rule 1.4.”

                                                   2
Case 1:19-mj-00793-RLM Document 77-1 Filed 10/31/19 Page 3 of 3 PageID #: 234



         13.     As stated, there is a total breakdown in communication. Mr. Kamaldoss refuses

  to communicate with me on every level and it is impossible for me to effectively represent a

  client where there is no communication and no willingness to participate in his defense.

         14.     It is respectfully submitted that a total breakdown in the attorney-client

  relationship, which will not improve, qualifies as a “satisfactory reason[] for withdrawal.”

                                           CONCLUSION

          For these reasons, it is respectfully requested that the present application to be relieved

  as counsel be GRANTED.

  Dated: October 31, 2019


                                                       ___/s/ Bruce Barket, Esq.___
                                                       Bruce Barket, Esq.
                                                       666 Old Country Road, Ste. 700
                                                       Garden City, New York 11530
                                                       (516) 745-1500
                                                       bbarket@barketepstein.com


  CC via ecf:
  AUSA Nicholas Moscow
  AUSA Temidayo Aganga-Williams

  CC via First Class Mail:
  Mr. Ezhil S. Kamaldoss
  REGISTRAION # 91876-053
  Metropolitan Detention Center
  100 29th Street
  Brooklyn, NY 11231




                                                   3
